WOODS, Circuit Judge
(dissenting). I think the motion for nonsuit should have been refused. The issue was whether the Carolina Cotton & Woolen Mills Company was guilty of the primary negligence which resulted in the recovery by Smith, the injured man, against the Director General. If it was, then it seems to me the ease falls under the exception, stated in Union Stockyards v. Chicago, P. & Q. R. R., 196 U. S. 217, 226, 25 S. Ct. 226, 49 L. Ed. 453, 2 Ann. Cas. 525, to the general rule that one wrongdoer cannot recover indemnity or contribution from the other, and that the Director General has the right to recovery of the amount paid Smith.
The evidence falls far short of proving that the primary negligence in taking up and restringing the wires' was that of the Spray Civic Association, and not of the Carolina Cotton & Woolen Mills. The Spray Civic Association was an incorporated society, made up of cotton mills and other local corporations. The defendant, Carolina Cotton & Woolen Mills Company, was one of the owners and stockholders. The object and duties, if any, of the association, do not appear from the evidence. J. W. Chatham testified that he was regularly employed by the Spray Civic Association; but on the day of the injury of Smith, and the day before, he was in charge of a gang of men working for the Carolina Cotton & Woolen Mills Company in moving coal from one mill to another. He testified that he had been told to do this work by Ms brother, who was general manager of the outside work of the Spray Civic Association. The brother did not testify, and there was no evidence that the Civic Association controlled the men, and were responsible for them while they were engaged in the work of the defendant cotton mill, nor was there any evidence that the Civic Association had any duty of removing the dé-bris from the fallen smokestack and wires, or that it had any reason to- concern itself with the accident.
On the contrary, the Carolina Cotton & Woolen Mills Company owed the urgent and primary duties of immediate removal of obstacles which constituted a nuisance from the railroad, and the restoration of the telegraph wires to a safe position, because of its gross carelessness in allowing an obviously dangerous smokestack to stand over and fall upon the railroad and wires. Accordingly, as soon as the smokestack fell, we find men who were employed in the mill and doing its work leaving that work and going immediately, to the scene. They undertook the removal- of the debris and restoration of the wires. All of this seems to be cogent evidence that Chatham, Odell, and the men who were working with them were the servants of the mill and doing its work in stringing the wires by which Smith was injured.
In addition to this, the following paragraph of the Carolina Cotton & Woolen Mills Company’s answer to the motion of Smith is strong evidence that the negligent work of removing and restringing the wires was done by persons who were the servants of the cotton mill and acting under its orders :
“In answer to the allegations in article II of the complaint, defendant admits that it had actual knowledge shortly after the section of said smokestack had fallen, and avers that it immediately sent and removed the same, and removed all wires over which it had any authority which crossed said railroad track; that it notified its eodefendant, the said telegraph company, that said telegraph company’s line or lines of wire had been lowered from their original and normal position of suspension, so as to sag or fall across said railroad track, and also notified its codefendant, the said railway company, of the location of said wires, and further notified the train crew, of wMch plain*578tiff was a member, and the persons having charge of said train crew, of the location of said wires, and each and every allegation in article II of the complaint nor herein admitted and inconsistent herewith is untrue and denied.”